             Case 1:20-cv-01469-DLF Document 89 Filed 11/13/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
_______________________________________________________

BLACK LIVES MATTER D.C., et al.,                          )
                                                          )
                          Plaintiffs,                     )
        v.                                                )
                                                          ) Case No: 1:20-cv-01469-DLF
DONALD J. TRUMP, et al.,                                  )
                                                          )
                          Defendants.                     )
                                                          )


                                       NOTICE OF APPEARANCE

To the Clerk:


        Please enter the appearance of David G. Cutler as attorney of record for United States

Park Police Major Mark Adamchik in his individual capacity. Service of all papers regarding

Major Adamchik, in his individual capacity, should be addressed as follows:

        DAVID G. CUTLER
        Trial Attorney, Constitutional Torts Staff
        Torts Branch, Civil Division
        U.S. Department of Justice
        Ben Franklin Station, P.O. Box 7146
        Washington, D.C. 20044-7146
        Tel:           (202) 616-0674
        Fax:           (202) 616-4314
        E-mail:        david.g.cutler@usdoj.gov




Dated: November 13, 2020                                      Respectfully submitted,

                                                              JEFFREY BOSSERT CLARK
                                                              Acting Assistant Attorney General
                                                              Civil Division

                                                              C. SALVATORE D’ALESSIO, JR.
                                                              Acting Director
                                                              Torts Branch, Civil Division
Case 1:20-cv-01469-DLF Document 89 Filed 11/13/20 Page 2 of 2




                                  /s/ David G. Cutler
                                  DAVID G. CUTLER
                                  IL Bar No. 6303130, under LCvR 83.2
                                  Trial Attorney, Constitutional Torts Staff
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  Ben Franklin Station, P.O. Box 7146
                                  Washington, D.C. 20044
                                  T: (202) 616-0674; F: (202) 616-4314
                                  David.G.Cutler@usdoj.gov

                                  Counsel for Major Mark Adamchik in his
                                  individual capacity




                              2
